DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 11 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claim recites a computer program product, which does not fall into one of the four eligible statutory categories of matter. See MPEP 2106.03.I and MPEP 2106.03.II. The Examiner recommends amending the claim to something like “A computing device having a processing system including a non-transitory computer program product comprising computer program code that performs all of the steps of the method according to claim 1” to overcome this rejection.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2 and 11-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Alvarez-Estevez (Hereafter: Alvarez)(“Spectral Heart Rate Variabiliy analysis using the heart timing signal for the screening of the Sleep Apnea-Hypopnea Syndrome”).
Regarding Claims 1, 11, and 12, Alvarez discloses a computer-implemented method for generating sleep apnea information about a subject (eg. Pg. 17, left column, Para. 3, Section 3.1), the computer-implemented method comprising: obtaining, from at least one body sensor monitoring the subject, a portion of body sensor data responsive to the occurrence of sleep apnea and the occurrence of an 5arrhythmic heartbeat(eg. Pg. 17, left column, Para. 3, Section 3.1-2); processing the portion of body sensor data, using an arrhythmia detection methodology, to determine whether the portion of body sensor data indicates the presence or absence of an arrhythmic heartbeat (eg. Pg. 16, Right Col. Para. 5-8, Section 2.4); in response to determining that the portion of body sensor data indicates the 10absence of an arrhythmic heartbeat, processing the portion of body sensor data using a first sleep apnea detection methodology to thereby generate sleep apnea information (eg. Pg. 16, left co.. Para. 5 – Right Col. Para. 3 Section 2.3, Pg. 17 Right Col. – Pg. 18 Para. 2 Section 3.4); and in response to determining that the portion of body sensor data indicates the presence of an arrhythmic heartbeat, processing the portion of body sensor data using a second, different sleep apnea detection methodology to thereby generate sleep apnea information (eg. Pg. 17, Left col. Para. 1-2, section 2.4, extension of IPFM model).
Regarding claim 2, Alvarez discloses the at least one body sensor comprises an electrocardiography, ECG, sensor, an accelerometer, an electroencephalography, EEG, sensor, a photoplethysmography, PPG, sensor and/or a camera (eg. Section 3.1 Pg. 17).
Regarding claim 13, Alvarez discloses one or more body sensors adapted to monitor the subject and obtain body sensor data responsive to the occurrence of sleep apnea and the occurrence of an arrhythmic heartbeat (eg. Pg. 17, Section 3.1).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3-5, 8, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Alvarez-Estevez (Hereafter: Alvarez)(“Spectral Heart Rate Variability analysis using the heart timing signal for the screening of the Sleep Apnea-Hypopnea Syndrome”) in view of Quattrone (WO 2016/142793 A1).
Regarding claim 3, Alvarez discloses the invention of claim 1, but does not disclose a step of obtaining, from a movement sensor monitoring a movement of the subject, a portion of movement data temporally corresponding to the portion of body sensor data, wherein the step of processing the portion of body sensor data using a first sleep apnea detection methodology comprises: processing the portion of movement data using a movement artefact detection methodology, to determine whether the portion of movement data indicates the presence or absence of movement artefacts; and in response to determining that the portion of movement data indicates the absence of movement artefacts, processing the corresponding portion of body sensor data using a sleep apnea classification methodology to generate sleep apnea information indicating whether the portion of body sensor data indicates the occurrence or non-occurrence of sleep apnea.
Quattrone teaches discloses a method for detecting sleep disorders including detecting motion artifacts by verifying values following a compatible pattern and determine states of agitation of the subject during sleep (Pg. 13, Ln. 28 – Pg. 14 Ln. 31).
It would have been obvious to combine the invention of Alvarez with the motion artifact detection as taught by Quattrone to reduce the error caused by motion artifacts and improve accurate diagnosis of sleeping disorders (eg. Quattrone, Abstract).
Regarding claim 4, the combined invention of Alvarez and Quattrone discloses in response to determining that the portion of movement data indicates the presence of movement artefacts, generating sleep apnea information that indicates that the presence or absence of sleep apnea cannot be reliably determined (eg. Quattrone, Pg. 20, Ln. 3-4, Fig. 5A).
Regarding claim 5,  the combined invention of Alvarez and Quattrone discloses a step of obtaining, from a movement sensor monitoring a movement of the subject, a portion of movement data temporally corresponding to the portion of body sensor data, wherein the first sleep apnea detection methodology comprises using a sleep apnea classification methodology to process the portion body sensor data and the portion of 15movement data to generate sleep apnea information indicating whether the portion of body sensor data indicates the occurrence or non-occurrence of sleep apnea (eg. Quattrone, Pg. 11, Ln. 1-28).
Regarding claim 8, the combined invention of Alvarez and Quattrone discloses the step of obtaining, from at least one body sensor monitoring the subject, a portion of body sensor data comprises: 30obtaining a portion of raw sensor data from the at least one body sensor; and processing the portion of raw sensor data using a low-pass filter to obtain the portion of body sensor data (eg. Quattrone. Pg. 8, Ln. 32-Pg. 9, Ln. 9).
Regarding claim 10, the combined invention of Alvarez and Quattrone discloses the body sensor data 5comprises heart rate variability data (eg. Quattrone, Pg. 23, Ln. 22-26).

Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Alvarez-Estevez (Hereafter: Alvarez)(“Spectral Heart Rate Variability analysis using the heart timing signal for the screening of the Sleep Apnea-Hypopnea Syndrome”) in view of Babaeizadeh (US 2019/282180 A1).
Regarding claim 6, Alvarez discloses the invention of claim 1, but does not disclose obtaining subject characteristics of the subject, 20wherein the step of processing the portion body sensor data using a first sleep apnea detection methodology comprises processing at least the portion of body sensor data and the subject characteristics using the first sleep apnea detection methodology.
Babaeizadeh teaches a non-invasive method for determining respiratory information for a patient including sensing physiological information and contextual and determining respiratory conditions such as sleep apnea (eg. Para. 52-57 and 67).
It would have been obvious to have combined the invention of Alvarez with the sleep apnea detection as taught by Babaeizadeh to allow for more accurate detection of diseases using extra information such as medical history, etc (eg. Babaeizadeh Para. 52-54).
Regarding claim 7, the combined invention of Alvarez and Babaeizadeh discloses the subject 25characteristics comprise physical or demographic characteristics of the subject and/or a patient history of the subject (eg. Babaeizadeh, Para. 52-57).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Alvarez-Estevez (Hereafter: Alvarez)(“Spectral Heart Rate Variability analysis using the heart timing signal for the screening of the Sleep Apnea-Hypopnea Syndrome”) in view of Acquista (US 2014/0275928 A1).
Regarding claim 9, Alvarez discloses the invention of claim 1, but does not disclose the arrhythmia detection methodology is adapted to detect the presence or absence of atrial fibrillation.
Acquista teaches an ECG signal detection device that determines heart conditions such as atrial fibrillation (eg. Para. 20).
It would have been obvious to have modified the invention of Alvarez to detect certain heart conditions as taught by Acquista to expand evaluations of a patient’s health and identify other conditions such as heart disease and diabetes, etc. in parallel with sleep conditions as detecting heart conditions from physiological parameters is common knowledge in the art.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J LAU whose telephone number is (571)272-2317. The examiner can normally be reached 8-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Layno can be reached on (571) 272-4949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL J LAU/Examiner, Art Unit 3792

/CARL H LAYNO/Supervisory Patent Examiner, Art Unit 3792